Title: To Thomas Jefferson from Robert Smith, 29 April 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Ap. 29. 1806
                        
                        I have had the enclosed papers for some time. Knowing your engagements I have not troubled you with them. When
                            you are quite at leisure—you will look at them. They merit some attention—Yr H S
                        
                            Rt Smith
                            
                        
                    